Citation Nr: 9915083	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for ethanol dependence.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1978 to 
February 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision, in which the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for ethanol 
dependence.  The Board remanded this case in January 1995 
and, in the meanwhile, jurisdiction of this claim was 
transferred to the Montgomery, Alabama RO.

The Board notes that, by means of separate Form 21-4138 
filings dated in July 1995 and April 1997, the appellant 
filed his Notice of Disagreement (NOD) regarding the denial 
of his claims for an increased rating for posttraumatic 
stress disorder (PTSD) and a total rating based on individual 
unemployability (TDIU), respectively.  In February 1998, the 
RO issued a Statement of the Case (SOC) which informed the 
appellant of the reasons and basis for the denial of his 
claims.  On February 11, 1998, the RO sent to the appellant a 
"VA Form 9, Appeal to Board of Veteran's Appeals" and 
specifically advised him of the need to complete and timely 
return this document in order to continue his appeal on the 
PTSD and TDIU claims.

In October 1998, the RO issued a Supplemental Statement of 
the Case (SSOC), and listed the PTSD and TDIU claims as "New 
Issue(s) on Appeal."  In February 1999, the RO certified 
these claims as issues on appeal before the Board.  However, 
the Board notes that, subsequent to the February 1998 SOC, 
the appellant has not filed a timely substantive appeal as to 
the PTSD and TDIU claims and, accordingly, these issues are 
not currently on appeal before the Board.  38 C.F.R. 
§§ 20.200 and 20.302(b) (1998).  See generally Fenderson v. 
West, 12 Vet.App. 119, 130 (1999).

Finally, the Board notes that, in May 1999, it received 
additional evidence submitted by the appellant which 
consisted of both medical records not previously considered 
by the RO, and photocopied records which had been part of his 
lost claims folder.  In light of the favorable ruling in this 
case, the Board finds no prejudicial harm to the appellant by 
not addressing the newly submitted evidence in this decision.


FINDINGS OF FACT

The appellant's alcohol dependence is an additional 
impairment resulting from his service connected PTSD.


CONCLUSION OF LAW

Ethanol dependence is proximately due to service connected 
PTSD.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), see Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990), and 
the evidence of record is sufficient to decide the claim on 
appeal.

The appellant claims that his ethanol dependence results 
from, or is proximately due to, his service connected PTSD.  
A VA hospital summary, covering the time period from November 
1991 to February 1992, reveals an Axis I diagnosis of alcohol 
dependence.  In February 1996, a VA examiner reported his 
impression that the appellant's alcoholism was not a primary 
condition, but was rather a "secondary issue" or "symptom" 
of his PTSD.  A May 1998 PTSD examination revealed that his 
alcohol dependence is currently in remission.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to, or 
the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  The term "disability" as used in 
38 U.S.C.A. § 1110 and thus, as used in 38 C.F.R. § 3.310(a), 
refers to "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Establishing service connection on a secondary basis 
essentially requires competent evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

Furthermore, the Board notes that VA law and regulations 
specifically prohibit compensation payments for disability 
due to the abuse of alcohol or drugs, on either a direct or 
secondary basis.  38 U.S.C.A. §§ 105, 1110; VA O.P.G.C. Prec 
2-98 (Jan. 16, 1997).  Nevertheless, the Court of Appeals of 
Veterans Claims has held that the prohibition of payment of 
compensation for disability due to alcohol or drug abuse does 
not bar an award of service connection, since compensation is 
but one of the potential title 38 benefits which could flow 
from a determination that a disability is service connected.  
Barela v. West, 11 Vet.App. 280, 283 (1998).

As stated above, a VA examiner has offered opinion that the 
appellant's alcoholism is properly considered a "secondary 
issue" or "symptom" of his PTSD.  The Board concludes that 
this opinion, liberally construed, establishes that the 
appellant's alcohol dependence is an additional impairment 
caused by, or resulting from, his service connected PTSD.  
Accordingly, service connection for alcohol dependence as 
secondary to service connected PTSD is granted.


ORDER

Service connection for alcohol dependence is granted.


		
NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

